Citation Nr: 0315360	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-12 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for chronic granulomatous disease with cervical 
myelopathy for purposes of accrued benefits.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151 (West 1991) or (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran served on active duty from October 1953 to July 
1957.  He died in November 1999.  The appellant is his 
surviving spouse.  

At the time of the veteran's death, he had pending an appeal 
of the denial of a claim of entitlement to disability 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for cervical nerve damage.  In February 2000, that 
appeal was dismissed by the Board of Veterans Appeal (Board).  

This matter comes before the Board on appeal of a March 2000 
rating decision and a May 2000 rating decision by the 
Department of Veterans Affairs (VA), Louisville, Kentucky, 
Regional Office (RO) that denied the appellant's claims of 
entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for cervical nerve damage for accrued 
benefits purposes, and entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151.  The case is ready for 
appellate review.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In May 2001, the RO directed a letter to the appellant that 
explained the provisions of the VCAA.  In the letter, the RO 
also set out the type of evidence that would be needed for 
the appellant to establish her claims.  In that recitation, 
however, the RO erroneously referenced the wrong version of 
38 U.S.C.A. § 1151 as the law that would govern the evidence 
needed for her to establish her claim for accrued benefits 
purposes.  Essentially, Title 38, United States Code § 1151 
provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
or death by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  
Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
required a showing not only that the VA treatment in question 
resulted in additional disability or death but also that the 
proximate cause of the additional disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments, however, 
apply only to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  The appellant's 
claim for accrued benefits was based upon a claim filed by 
the veteran prior to October 1, 1997.  Therefore, the 
appellant's claim was not subject to the foregoing amendment 
to § 1151, and the only issue before VA was whether the 
veteran's chronic granulomatous disease with cervical 
myelopathy was the result of VA treatment, without regard to 
fault. 

In summary, the May 2001 VCAA letter indicated that evidence 
showing fault on the part of VA would have to be produced for 
the appellant to be successful under 38 U.S.C.A. § 1151.  The 
letter should also have referenced the more liberal non-fault 
standard noted above.  It is important to add in this regard 
that the appellant's claim for DIC could turn upon her 
establishment of a claim for benefits under 38 U.S.C.A. 
§ 1151 for accrued benefits purposes, regardless of the fact 
that she filed the claim for DIC after October 1, 1997.  In 
other words, if benefits under 38 U.S.C.A. § 1151 for chronic 
granulomatous disease with cervical myelopathy for purposes 
of accrued benefits can be established under the non-fault 
standard, and if chronic granulomatous disease with cervical 
myelopathy can be shown to have contributed substantially or 
materially to the cause of the veteran's death, then 
entitlement to DIC benefits could also be established without 
regard to fault on the part of VA.  38 C.F.R. § 3.312 (2002).  

Further, in the May 2001 VCAA letter, the appellant was told 
that she had 60 days to respond to the letter.  Subsequent to 
this letter, however, a decision was issued in the Federal 
Circuit Court that interpreted the effect of the VCAA on 
claims for veteran's benefits, including the appellant's 
claim.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Among 
other things, this decision asserted that appellants must be 
afforded one year to respond to any request for development 
information under the VCAA, and not the 60 days that had been 
indicated.  

Finally, it must be noted that the appellant's claims were 
for the most part decided by the RO on the basis of whether 
she had submitted well-grounded claims.  See the March 2000 
and June 2000 rating decisions, the May 2000 and August 2000 
statements of the case, and the October 2000 supplemental 
statement of the case.  Although the April 2002 supplemental 
statement of the case appears to have reflected decisions 
based upon a review of the merits, and not on the basis of 
whether the claims were well-grounded, the decision failed to 
consider all of the evidence of record in weighing the merits 
of the appellant's claims.  Essentially, only two medical 
records were cited as evidence.  

Consequently, the RO must provide the appellant with complete 
notice of the provisions of the VCAA consistent with the laws 
governing her claims and with the holding in the 
aforementioned Federal Circuit Court decision and determine 
whether any additional notification or development action is 
required under the VCAA.  The RO must also readjudicate the 
appellant's claims on the merits based upon consideration of 
all of the evidence of record.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims files and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying her of the 
provisions of the VCAA and their effect on 
her particular claims.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of her claims with 
consideration of the appropriate version 
of 38 U.S.C.A. § 1151 governing her claims 
as noted above.  This letter must also 
contain a statement as to which portion of 
evidence, if any, is to be provided by the 
claimant and which, if any, VA will 
attempt to obtain for the claimant.  An 
appropriate period of time should be 
allowed for response.  See Disabled 
American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

2.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claims.  If a complete 
grant of the claims remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

